Citation Nr: 0608222	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana

THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a chronic 
back disability, to include ankylosing spondylitis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In the May 2003 decision, the RO reopened the veteran's claim 
for service connection relating to a back disability, to 
include ankylosing spondylitis, and denied the claim on the 
merits.  

The veteran timely filed a Notice of Disagreement (NOD) in 
July 2003, and the RO issued a Statement of the Case (SOC) 
and a Supplemental Statement of the Case (SSOC) in August 
2004 and September 2004 respectively.  The veteran timely 
filed a substantive appeal to the Board in September 2004.

Although the RO reopened the claim for service connection for 
a back disability and denied entitlement on the merits, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.


FINDINGS OF FACT

1.	The RO denied service connection for a back disability, to 
include ankylosing spondylitis, in a December 2002 rating 
decision; the veteran did not appeal that decision.  

2.	The evidence submitted since the December 2002 decision 
includes medical records from 2003 and 2004, and 
statements of the veteran's brother and wife.  This 
evidence is new and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability, to include ankylosing spondylitis.

3.	The veteran's current back disability, to include 
ankylosing spondylitis of the lumbar spine, was not 
present during or within one year of service and the 
preponderance of the evidence is against a nexus between 
his back disorder and any incident of active duty, to 
include trauma.


CONCLUSIONS OF LAW

1.	The December 2002 rating decision that denied the 
veteran's claim for service connection for a back 
disability, to include ankylosing spondylitis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).

2.	Because the evidence presented since the December 2002 RO 
decision is new and material, the claim for service 
connection for a back disability, to include ankylosing 
spondylitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2005).

3.	A chronic back disability, to include ankylosing 
spondylitis, was not incurred in or aggravated by active 
service, nor may arthritis of the thoracolumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5102, 5201, 5103A, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

The January 2003 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his claim, namely, service medical records, 
lay statements, medical evidence of treatment and post-
service employment or insurance examinations.  It also 
explained the applicable law, which authorizes VA to award 
compensation only for current disabilities that were incurred 
in or aggravated by service.  As the RO previously and 
finally had denied the veteran's claim, this correspondence 
further noted the veteran's obligation to submit "new and 
material" evidence to reopen that claim, and it defined 
these terms.  The letter clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as service 
medical records, as well as its obligation to assist him by 
providing a medical examination if necessary for the RO 
decision on his claim.  The correspondence also made clear 
that although VA could request the veteran's private medical 
records with his consent, the veteran carried the ultimate 
burden of ensuring that VA received all such records.  
Finally, the letter directed the veteran to submit medical 
evidence that would support his claim, and it informed him 
that in order for VA to award compensation, evidence 
establishing back injury-service connection and permanent 
residuals was required.  Thus the veteran was effectively 
informed to submit all relevant evidence in his possession.  
Accordingly, the veteran received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403. 

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the May 2003 
RO decision that is the subject of this appeal in its January 
2003 letter.  Thus, the Board finds that the veteran received 
VCAA notice at the required time.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The instant Board decision concurs with the RO in reopening 
the claim for service connection for a back disability and 
denying the claim on the merits.  With respect to the issue 
decided here on the merits, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its January 2003 letter, informed 
the veteran about VA's duty to help retrieve relevant records 
and asked the veteran to provide enough information to 
facilitate this process.  The letter explained that VA would 
retrieve any VA medical records for the veteran, and that VA 
could request private medical records on the veteran's behalf 
with his consent, although it noted that the veteran had the 
ultimate responsibility of submitting such information.  
Additionally, the RO notified the veteran that VA might 
schedule a medical examination for him in connection with his 
claim and that he would receive information about such an 
exam in the future.  

The veteran was afforded a VA examination of his back, which 
was thorough in nature.  The claims file was reviewed in 
conjunction with the evaluation and the examiner provided an 
opinion addressing the contended causal relationship.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal; there is no further duty to provide 
an examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his December 2002 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
Background 
The veteran has engaged in repeated attempts to obtain 
compensation for an injury he claims to have suffered as a 
result of a fall in 1963 aboard the U.S.S. John W. Thomason, 
when he served in the Navy.  He filed his first Application 
for Compensation relating to this incident in December 1966, 
claiming an injury to his hip, but in its February 1967 
decision the RO denied compensation, citing lack of evidence 
of hip abnormalities in service and after service.  
Subsequently, in January 1972 the veteran sought to reopen 
the claim, alleging hip and lower back pain, as well as 
rheumatoid spondylitis.  In response, the RO sent a letter to 
the veteran in February 1972, acknowledging receipt of the 
claim to reopen, reminding the veteran of the February 1967 
denial of compensation, and advising the veteran that in 
order to reopen the previously decided and final claim, he 
must present new and material evidence that the injury was 
incurred in or aggravated by service.  

The record discloses no further action by the veteran on this 
matter until March 1982, when he again attempted to revive 
the 1967 previously and finally decided claim, this time 
alleging only back problems.  The RO responded by issuing an 
April 1982 letter, advising the veteran to provide additional 
evidence in order to establish service connection.  
Subsequently, in a May 1982 decision, the RO denied the 
claim, referencing the previous February 1967 RO decision 
denying service connection for a hip abnormality, and noting 
no service record of back disability and no post-service 
evidence of back problems until approximately five years 
after discharge.  The veteran took no immediate further 
action on the 1982 decision. 

Two decades later, in August 2002, the veteran again sought 
to reopen the claim for the back injury.  In an August 2002 
letter to the veteran, the RO noted the May 1982 denial of 
service connection for the back injury, and informed the 
veteran of his obligation to provide new and material 
evidence in order to reopen the 1982 previously and finally 
decided claim.  The veteran proceeded to submit 2002 medical 
records.  In December 2002, however, the RO denied the back 
injury claim, citing a lack of new and material evidence and 
the silence in the service record of any back condition.  The 
RO provided the veteran with notice of the decision in 
December 2002.  

In response to this RO denial, the veteran did not submit a 
timely NOD, but filed a claim to reopen in December 2002, 
informing the RO that he would be forwarding new medical 
information gleaned from his upcoming 2003 medical 
examinations.  In January 2003, the RO sent a letter to the 
veteran, noting, again, that he must submit new and material 
evidence to reopen the previously and finally decided claim 
for service connection relating to the back injury.  The 
veteran proceeded to submit various 2003 medical records, and 
in May 2003, the RO issued its decision and notice of 
decision confirming the previous denial of service connection 
for the back condition.  Although the RO determined that the 
veteran had submitted new and material evidence such that the 
previously and finally decided claim was reopened, the RO 
concluded that the evidence continued to demonstrate no 
service connection.

In July 2003, the veteran timely filed a NOD with the May 
2003 rating decision.  Thereafter, in September 2003, the 
veteran submitted an affidavit by his brother attesting to 
the veteran's back pain after the 1963 in-service fall, and 
he elected to partake in the RO's Post-Decision Review 
Process.  In March 2004, the RO acknowledged receipt of the 
veteran's NOD, and informed him of relevant VCAA duties.  The 
veteran continued to submit up-to-date 2004 medical records, 
as well as an affidavit by his wife, who indicated that the 
veteran had suffered from back pain since 1967.  In August 
2004 the RO sent the veteran an SOC, and a month later, in 
September 2004, the RO issued an SSOC.  The veteran filed a 
substantive appeal with the Board in September 2004.   

The Issue on Appeal
The December 2002 RO decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c) because 
the veteran did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the veteran's December 2002 claim for service 
connection relating to the back condition, to include 
ankylosing spondylitis, unless, pursuant to 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to the claim that had previously and 
finally been disallowed in December 2002.  

In the instant case, the post-December 2002 record reveals 
that the veteran has provided new and material evidence with 
respect to the alleged residuals of an in-service back 
injury.  Specifically, the veteran submitted an April 2003 VA 
medical report indicating that he complained of back pain, 
which began after he fell during his Navy service.  Noting 
the veteran's previous diagnosis of ankylosing spondylitis, 
the examiner stated that he could not "rule out . . . the 
possibility of a service injury with spondylitis appearing 
later."  In addition, in September 2003, the veteran's 
brother, with whom he served aboard the U.S.S. John W. 
Thomason, offered an affidavit attesting to the veteran's 
1963 fall and his "back injury from that incident."  
Moreover, the veteran's wife, in September 2004, submitted an 
affidavit expressing that the veteran experienced back 
problems as far back as 1967.

The April 2003 VA medical record and the affidavits of the 
veteran's brother and wife qualify as "new" evidence 
because they did not exist before the issuance of the 
December 2002 final decision, and they are not cumulative of 
other evidence in the record.  This evidence is "material" 
because it relates to an unestablished fact necessary to 
substantiate the claim, namely, the connection of the 
veteran's back injury to his service and continuation of 
symptomology.  It further raises a reasonable possibility of 
substantiating the veteran's claim of service connection.  
Accordingly, the veteran's back injury claim that was the 
subject of the December 2002 RO final decision is reopened.  

Because the Board has reopened the 2002 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part III addresses this issue.

III. Service Connection for Back Condition, to Include 
Ankylosing Spondylitis

a. Law and Regulations
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.   When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) 
(discussing requirements for award of service connection); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In addition, certain chronic diseases, including arthritis, 
of which ankylosing spondylitis is a strain, may be presumed 
to have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

b. Analysis
In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for residuals of a back injury, to include 
ankylosing spondylitis.  

Service Record
The veteran served in the Navy for approximately four years 
between September 1962 and September 1966, where he worked as 
a repairman.  

In the veteran's September 1962 Report of Medical History for 
Navy Enlistment (Enlistment Report), he indicated no current 
or previous problems with his back, and the clinical 
evaluation in the accompanying Report of Medical Examination 
confirmed this account.  The veteran reported that he "felt 
good."

An October 1964 medical report discloses that the veteran 
sought medical attention relating to a slip and fall 
occurring one year before while aboard the U.S.S. John W. 
Thomason.  This record reveals that the veteran reported 
having landed on his buttocks during the fall and that he 
complained of an injury to his left leg and intermittent pain 
in the upper leg and ischium since that time.  The medical 
examination yielded normal rotation, flexion and extension of 
the spine, and normal x-rays of the hip joints. 

The August 1966 Report of Medical Examination for Separation 
(Separation Report), like the Enlistment Report, also 
produced a normal clinical evaluation with no indication of a 
back injury or condition, to include ankylosing spondylitis.  
The service record contains no other medical reports that 
demonstrate back abnormalities while in service.

Post-Service Record
After his honorable discharge in 1966, the veteran pursued 
civilian work as an owner of a truck stop.  He sold the 
business in 1992, and after a few years of unemployment, he 
worked as a school bus driver.  Currently, the veteran 
operates a van transporting senior citizens for a local 
hospital.  

The post-service record, unlike the service record, contains 
medical evidence demonstrating a back condition, although it 
fails to establish a nexus between this condition and the 
veteran's service.  In October 1970, the record reflects that 
the veteran sought private medical treatment stemming from 
two industrial accidents in March and June 1970.  The 
examining physician noted the veteran's complaint of back, 
shoulder and neck pain as a result of lifting a truck tire 
and the hood of a vehicle.  After a physical examination, the 
doctor diagnosed the veteran with rheumatoid spondylitis.  A 
March 1971 private medical report also noted the two 1970 
accidents and the spondylitis diagnosis, and concluded that 
"his present disability is a result of his rheumatoid 
spondylitis and not of his acute sprain [caused by the two 
accidents].  The sprain, no doubt, caused some temporary 
disability, but it has been nine months since that injury and 
I would have expected it to heal by now.  Also his pain is of 
a rather diffuse nature and not really typical of a sprain."  
Thus, the March 1971 examiner appears to have ruled out the 
post-service accidents as the cause of the veteran's back 
condition.  Subsequent March 1982, August 2002 and October 
2002 medical reports similarly noted a spondylitis diagnosis, 
although none offered an opinion as to the cause of the 
condition.  

The Board notes that although the March 1982 VA examiner 
stated in the medical report that "[i]n the Army, [the 
veteran] was given a diagnosis of rheumatoid spondylitis 
manifested by lower back and shoulder pain," the service 
medical record reveals no such diagnosis.  Where a statement 
lacks factual support, it enjoys little probative value, and 
the Board is entitled to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (acknowledging 
Board's authority to assign weight and probative value to 
evidence); see Ashland Oil, Inc. v. Delta Resins & 
Refractories, Inc., 776 F.2d 281, 296 (Fed. Cir. 1985) 
(noting that where no factual support exists for statement, 
such statement "is of little probative value").  Because 
the documented service record contradicts the examiner's 
statement, the Board assigns little probative value to this 
statement.

The lapse in time between the 1963 in-service fall and the 
first diagnosis of spondylitis also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  In the instant case, 
although the veteran has contented repeatedly that his back 
injury occurred during his 1963 Navy service, the record 
contains no evidence of a back injury, to include ankylosing 
spondylitis, during service or in the 7 years after the fall.  
Instead, the service record reveals only complaints of leg 
and hip pain relating to the 1963 fall, and the first sign of 
a spondylitis diagnosis occurred in 1970.  It is noteworthy 
that this diagnosis came after the veteran sought medical 
attention on two separate occasions for neck, shoulder and 
back injuries incurred while lifting heavy items on the job 
in March and June of 1970, although, as noted above, it is 
apparent that the March 1971 examiner essentially ruled out 
the post-service trauma as a cause for the ankylosing 
spondylitis.  In any event, the 7-year lapse between the in-
service fall and the diagnosis weighs against the veteran's 
claim.  There is additional competent evidence that addresses 
the contended causal relationship.
   
The Board recognizes that the record contains competing 
competent medical opinions as to the cause of the veteran's 
back condition.  In such a circumstance, the Board must 
determine how much weight to afford each opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  See id., at 470-71 ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  In every case, the Board must support 
its conclusion with an adequate statement of its reasoning 
regarding why it found one medical opinion more persuasive 
than the other.  Owens, supra, at 433.   

In the present case, the statement of the orthopedic doctor 
who examined the veteran in April 2003 that he did not "rule 
out . . . the possibility of a service injury with 
spondylitis appearing later" carries little weight 
independently and when balanced against the remainder of the 
record, specifically the July 2004 VA examination and the 
service record's silence of a diagnosis of a back condition, 
to include ankylosing spondylitis.  The Board first notes 
that despite his inability to "rule out" an in-service 
cause of the veteran's back condition, the April 2003 
examiner himself conceded that this condition "is not 
thought to be related to injury."  This acknowledgment 
undermines the potential persuasiveness of the examiner's 
statement that he could not rule out the possibility of a 
service connection to the condition.  

Moreover, the Board finds that a medical opinion, like the 
April 2003 view, that simply purports to be unable to 
eliminate a causal connection between an in-service event and 
a current back disability, while offering no detailed 
explanation to support this assessment, is not as probative 
as an opinion, like the July 2004 report, concluding 
definitively, and with detailed reasoning, that the in-
service event did not cause disability at issue.  The July 
2004 VA medical report acknowledged the ankylosing 
spondylitis diagnosis, however, the 2004 examiner expressly 
concluded that "[a]fter reviewing the [service and post-
service] records, the veteran's subjective history and 
objective findings, the veteran's [condition] is not caused 
by or a result of his service connection injury.  The 
veteran's [degenerative disc disease] is less likely as not 
(less than 50/50 probability) caused by or a result of his 
service related injury."  (Emphasis added).  Relying on 
medical authorities, the 2004 examiner explained that "[t]he 
literature indicates that trauma is not a cause of 
[a]nkylosing [s]pondylitis and instead, it is rather an 
immune mediated mechanism."  She also noted that "[n]o 
specific event or exogenous agent that triggers the onset of 
[disease] has been identified . . . although enteric bacteria 
may [play] a role."  Offering an alternative explanation for 
the veteran's back condition, the examiner observed that the 
degenerative disc disease "may be caused by trauma, aging 
and inherited traits," and that "genes may contribute 75% 
of the risk of developing disc degeneration."  (Emphasis 
added).  The examiner also discussed the veteran's record of 
injuries, noting that he "had at least 3 documented injuries 
to his back with only one occurring during active service and 
which was not evaluated until one year later with diagnosis 
of injury to left buttock with [unknown] etiology.  The two 
other injuries as noted in [the] 1971 note indicate a classic 
low back pain/strain."  Although the examiner concluded that 
"[i]t would be impossible to allocate which fall may have 
contributed to his [condition] if any," she highlighted the 
fact that the veteran's "2nd non-service related injury 
prompted chiropractor treatment whereas his service related 
injury did not have medical follow-through except for one 
visit occurring one year after the incident."  Upon 
reviewing the veteran's service medical records, the examiner 
also observed that these records were silent with respect to 
a back injury.  

In the Board's view, this latter detailed and thorough 
medical assessment, which draws from medical literature on 
the veteran's condition and relies upon his entire medical 
record, carries more weight than the conclusory, non-detailed 
April 2003 opinion.  See Prejean, 13 Vet. App. at 448-49.  
The silence in the service record of a back condition, to 
include ankylosing spondylitis, both before and after the 
1963 fall further bolsters the July 2004 medical opinion of 
no injury-service nexus and refutes the less persuasive April 
2003 opinion.         

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of the back condition, to include 
ankylosing spondylitis, as well as his brother's September 
2003 testament to the same, however, as laymen, they are not 
competent to provide medical opinions about diagnosis or 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to diagnose a 
chronic back condition, to include ankylosing spondylitis.  
Further, neither he nor his brother is competent to provide 
an opinion on whether an etiological relationship exists 
between the back condition at issue and any event during 
service, as opposed to some post-service etiology.  As a 
result, his and his brother's own assertions are not 
probative to the critical issue in this case of whether the 
veteran's back condition, to include ankylosing spondylitis, 
is linked to in-service events.  This rational also applies 
to the September 2004 affidavit of the veteran's wife, 
wherein she states that the veteran has experienced back pain 
since they met in 1967.       

For the reasons stated above, the Board finds that service 
connection for the back injury, to include ankylosing 
spondylitis, is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

The veteran has produced new and material evidence to reopen 
the claim for service connection for a back injury, to 
include ankylosing spondylitis. 

Service connection for a back injury, to include ankylosing 
spondylitis, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


